104 F.3d 349
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.PAUL L. LEE, Petitioner-Appellee,v.Floyd BENNETT, Superintendent, of Cape Vincent, PhilipCoombe, Jr., Commissioner, CF Philip Coombe,Commissioner of DOCS NYS, Respondents-Appellants.
No. 96-2236.
United States Court of Appeals, Second Circuit.
Sept. 11, 1996.

Appearing for Appellants:  Joseph M. Latino, Ass't Dist. Att'y, White Plains, N.Y.
Appearing for Appellee:  Sally Wasserman, N.Y., N.Y.;   Paul L. Lee pro se, New Rochelle, N.Y.
Before MESKILL, KEARSE, and MAHONEY, Circuit Judges.


1
This cause came on to be heard on the transcript of record from the United States District Court for the Southern District of New York, and was argued by counsel.


2
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed substantially for the reasons stated in Judge Brieant's Memorandum and Order dated February 26, 1996.